Name: 85/82/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/72/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  regions of EU Member States
 Date Published: 1985-02-08

 Avis juridique important|31985D008285/82/EEC: Commission Decision of 14 December 1984 amending Commission Decision 84/72/EEC instituting a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic) Official Journal L 037 , 08/02/1985 P. 0011 - 0014+++++( 1 ) OJ NO L 44 , 15 . 2 . 1984 , P . 13 . COMMISSION DECISION OF 14 DECEMBER 1984 AMENDING COMMISSION DECISION 84/72/EEC INSTITUTING A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 85/82/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , BY DECISION 84/72/EEC ( 1 ) , THE COMMISSION INSTITUTED IN THE DEPARTMENT OF HERAULT , FRANCE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS ARTICLE 2 OF THAT DECISION STIPULATES THAT THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH ASPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED ; WHEREAS IT HAS EMERGED FROM FURTHER CONTACTS WITH THE COMPETENT NATIONAL AUTHORITIES THAT DECISION 84/72/EEC SHOULD BE REVISED AS REGARDS INDIVIDUAL OPERATIONS IN ANNEX 1 TO THE DECISION , AND IN PARTICULAR THE FINANCING ESTIMATES , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION 84/72/EEC IS HEREBY REPLACED BY ANNEX 1 TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 14 DECEMBER 1984 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE DEPARTMENT OF HERAULT , FRANCE 1 . TITLE PILOT RURAL DEVELOPMENT ACTION IN THE DEPARTMENT OF HERAULT IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE BY DRAWING ON AND TURNING TO ACCOUNT CERTAIN TRAINING AND ADVISORY SERVICE EXPERIMENTS CONDUCTED AT LOCAL LEVEL , THIS PILOT ACTION IS DESIGNED TO INSTITUTE IN FIVE AREAS TYPICAL OF THE DEPARTMENT IN QUESTION INTEGRATED DEVELOPMENT MEASURES AT LOCAL LEVEL THAT WILL FORM PART OF A DEPARTMENTAL STRATEGY IN SUPPORT OF LOCAL DEVELOPMENT AND IMPROVEMENT AND , TO THIS END , TO DEVELOP THE COMPLEMENTARY FEATURES OF THE AREAS CONCERNED . BY UNDERTAKING , AS THE BACK-UP TO AN ADVISORY SERVICE AND TRAINING PROGRAMME , INVESTMENTS IN THOSE ECONOMIC SECTORS WITH JOB-CREATING POTENTIAL ( AGRICULTURE , MANUFACTURING , TOURISM ) , THE PILOT ACTION IS ALSO AIMED AT ACHIEVING EFFECTIVE COORDINATION AT DEPARTMENT LEVEL OF THE AVAILABLE SOURCES OF CREDIT AND FINANCE . THE DEPARTMENT AUTHORITIES , WHICH ARE COMPETENT AND RESPONSIBLE FOR POLICY ON RURAL DEVELOPMENT , THE RURAL ENVIRONMENT AND RURAL INFRASTRUCTURES , ARE THE PREFERRED PROMOTER FOR THIS TYPE OF DEVELOPMENT MEASURE . THE PREPARATORY PILOT ACTION DOVETAILS WITH THE POLICY FOR SUPPORTING DEVELOPMENT AND LOCAL IMPROVEMENT LAID DOWN BY THE GENERAL COUNCIL OF THE HERAULT DEPARTMENT ON 12 OCTOBER 1983 . THE AIM OF THIS POLICY , WHICH PROVIDES FOR THE INTRODUCTION OF " INTER-MUNICIPAL DEVELOPMENT AND IMPROVEMENT CHARTERS " , IS TO ENCOURAGE LOCAL AUTHORITIES , SOCIO-PROFESSIONAL BODIES AND ASSOCIATIONS OF DISTRICTS TO WORK TOGETHER TO DEFINE AT LOCAL LEVEL THE GUIDELINES AND MEASURES NECESSARY FOR THE DEVELOPMENT OF THEIR REGIONS . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA FIVE DISTRICTS HAVE EXPRESSED THE DESIRE TO CONDUCT A LOCAL DEVELOPMENT AND IMPROVEMENT POLICY IN CONJUNCTION WITH THE DEPARTMENT AUTHORITIES AND WITH THE SUPPORT OF THE REGIONAL , NATIONAL AND COMMUNITY AUTHORITIES . THEY TYPIFY THE ECONOMIC , SOCIAL AND CULTURAL DIVERSITY OF THE DEPARTMENT , WHOSE COASTAL AREA IS MUCH MORE DEVELOPED THAN THE MOUNTAINOUS INLAND AREA . THE DISTRICTS ARE SAINT-PONS ( A MOUNTAINOUS REGION WHOSE POPULATION HAS HALVED SINCE THE BEGINNING OF THE CENTURY ) , BEDARIEUX ( A MOUNTAINOUS AREA WITH A CONTRACTING INDUSTRIAL BASE ) , MINERVOIS ( LESS-FAVOURED FOOTHILL AREA WHOSE MAIN ACTIVITY IS VINE GROWING ; IT IS SUFFERING FROM HEAVY OUT-MIGRATION BECAUSE OF THE SPECIALIZED NATURE OF ITS ECONOMY ) , PIC DE SAINT LOUP ( MIXED SUBURBAN AND RURAL AREA CLOSE TO MONTPELLIER WHICH HAS A RAPIDLY EXPANDING POPULATION ) AND THE " MOYENNE VALLEE " DISTRICT ( AREA MIDWAY BETWEEN THE COAST AND THE MOUNTAINS THAT SPECIALIZES IN VINE GROWING ) . THESE FIVE DISTRICTS ENCOMPASS 123 OF THE MUNICIPALITIES IN THE DEPARTMENT ( ONE-THIRD OF THE TOTAL ) AND HAD A POPULATION OF 74 300 IN 1982 . GENERALLY SPEAKING , MANUFACTURING AND THE SERVICES SECTOR ARE WEAK ; AGRICULTURE PLAYS AN IMPORTANT ROLE IN THE ECONOMY BUT THE NUMBER OF PERSONS EMPLOYED IN AGRICULTURE IS CONTRACTING SHARPLY . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE FOLLOWING INDIVIDUAL OPERATIONS ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - LAND TENURE MEASURES , - RURAL INFRASTRUCTURES , - PROCESSING AND MARKETING OF AGRICULTURAL PRODUCTS , - MEASURES TO PROMOTE AGRICULTURAL PRODUCTS ; ( B ) SECONDARY SECTOR : - ESTABLISHMENT OF A SUPPORT CENTRE ( MAISON DE PAYS ) , - COMMON SERVICES ( ESTABLISHMENT OF LOCAL BACK-UP SERVICE FOR SMALL AND MEDIUM-SIZED FIRMS TO PROMOTE CRAFTS , INDUSTRY AND TRADE ) , - SECTORAL STUDIES AND ADVISORY SERVICES ( SURVEYS IN FIRMS ) ; ( C ) TOURISM : - ACCOMMODATION FACILITIES , - PROMOTIONAL CAMPAIGNS , - SUPPORTING INFRASTRUCTURES , - STUDIES TO INDENTIFY POTENTIAL TOURIST FACILITIES ; ( D ) TRAINING : - TRAINING OF DEVELOPMENT OFFICERS , - VOCATIONAL TRAINING IN NEWLY DEVELOPED INDUSTRIES ; ( E ) ADVISORY SERVICE : - FINANCING THE RECRUITMENT OF COORDINATORS IN EACH OF THE DISTRICTS CONCERNED . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : SGCI ( SECRETARIAT OF THE INTERMINISTERIAL COMMITTEE ) AND MINISTRY OF AGRICULTURE , - FOR IMPLEMENTATION : PREFECT OF THE REGION , COMMISSIONER OF THE REPUBLIC . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) THE EXISTING INSTRUMENTS ARE THE EUROPEAN REGIONAL DEVELOPMENT FUND , THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND AND THE EUROPEAN SOCIAL FUND . NB : THE ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE DEPARTMENT OF HERAULT , FRANCE FINANCING ESTIMATES OPERATIONS * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1984 ) * TOTAL COST ( '000 ECU ) * EXISTING INSTRUMENTS * BUDGET ARTICLE 550 ( PAYMENTS TO BE MADE BY 31 DECEMBER 1985 ) * TOTAL AT 31 DECEMBER 1985 ( BUDGET ARTICLE 550 ) ( '000 ECU ) * * '000 ECU * % * '000 ECU * % * * '000 ECU * % * '000 ECU * % A . AGRICULTURE - LAND TENURE MEASURES * - * - * - * - * - * 760 * - * - * 190 * 25 * 190 - RURAL INFRASTRUCTURES * - * - * - * - * - * 152 * 60,8 * 40 * 15,2 * 10 * 15,2 - INCREASING PRODUCT VALUE AND PROCESSING ( 2 ) * - * - * - * - * - * 490 * 171,5 * 35 * 49 * 10 * 49 - PROMOTIONAL CAMPAIGNS * 50 * - * - * 22,5 * - * 60 * - * - * 27 * 45 * 49,5 B . SECONDARY SECTOR - ESTABLISHMENT OF SUPPORT CENTRE ( INVESTMENTS ) * - * - * - * - * - * 362,5 * 29 * ( 1 ) * - * - * - - COMMON SERVICES ( OPERATION ) * - * - * - * - * - * 36,36 * - * - * 20 * 55 * 20 - SECTORAL STUDIES AND ADVISORY SERVICES * - * - * - * - * - * 22 ( 3 ) * 12,1 * 55 * - * - * - C . TOURISM - ACCOMMODATION FACILITIES * - * - * - * - * - * 825 * 90 * ( 1 ) * 90 * ( 1 ) * 90 - PROMOTION * - * - * - * - * - * 60 * 18 * 30 * 15 * 25 * 15 - SUPPORTING INFRASTRUCTURES STUDIES * - * - * - * - * - * 168 * 84 * 50 * - * - * - - DIAGNOSTIC STUDIES * - * - * - * - * - * 100 * - * - * 70 * 70 * 70 D . TRAINING * - * - * - * - * - * 170 * 85 * 50 * - * - * - E . ADVISORY SERVICES * 200 * - * - * 100 * 50 * 200 * - * - * 100 * 50 * 200 TOTAL * 250 * - * - * 122,5 * - * 3 405,86 * 550,4 * - * 576,2 * - * 698,7 ( 1 ) AT THE REQUEST OF THE FRENCH AUTHORITIES THE COMMUNITY ASSISTANCE WILL BE BELOW THE USUAL AID LEVEL FOR SUCH OPERATIONS . ( 2 ) THE PAYMENTS FOR THIS PROJECT MAY BE COMPLETED IF NECESSARY IN 1986 . ( 3 ) PUBLIC EXPENDITURE .